Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.		The 12/10/2020 amendment to the claims, has replaced previous independent claim 1 with new independent claim 14, which has the new limitation of the process causing a temperature transient after applying either the initial pulse of energy, or repeatedly applying the pulse of energy also causing a temperature transient; however these limitations have some clarity & antecedent issues with respect to the new claim phrasing; where some of the phrasing, while possibly not intended, creates combinations of limitations not previously set forth in the original specification; which issues will be further discussed below, with possible remedies for consideration.
	Note that when deleting single characters, particularly characters that may be changed to new characters by a strikethrough, or have the strikethrough not show; the proper way to make the amendment is to use double brackets; i.e. [[1]], not 
	It is noted that the objected to new matter introduced by the 7/30/2020 amendment to [0041], was alleged to be supported at some unspecified location in the 9 pages of Ouyang et al publication, which is a very deficient citing of support, especially as there is NO “SS substrate” in the present original specification; the amendment describing figure 2 fails to adequately define what is meant; thus defining something with respect to something else that is essentially undefined in the specification is not meaningful; and the examiner failed to find where in the 9 pages the support is for the amendment as provided in [0041].  There is some related phrasing in section III, on page 4, with respect to figure 6, not figure 7 which relates to figure 2 of the present specification.  Therefore applicant’s allegation of support is not found to be clearly providing support.
2.		Some comments with respect to scope:
	New independent claim 14 provides a first requirement stating “applying an initial pulse of energy to a target film having dipoles in an initial orientation while simultaneously applying an electric field or magnetic field to the target film, causing a temperature transient in the target film prior to a subsequent pulse of energy to the target film”.  This introduces the new imitation to the claimed process that the target film starts out having dipoles that are already oriented, where no such original teaching was found (i.e. “dipoles in an initial orientation”, where “orientation” being singular indicates that all of these claimed dipoles have the same orientation, thus excludes a disordered state where each dipole has a different orientation from consideration in this stage of processing); although the claim language does not limit the distribution or location of these initially oriented dipoles within the target film (i.e. encompasses a uniform distribution of oriented dipoles horizontally or vertically; or a patterned distribution of oriented dipoles; such as possibly a multiplicity of groups or locations of dipoles with the “initial orientation” that does not exclude the presence of other dipoles within the target film having different orientation(s), as long as the claimed dipoles may be treated within the scope of the claimed process).
	With respect to the simultaneously applying “an initial pulse of energy” & “an electric field or a magnetic field to the target film” for the effect of “causing a temperature transient”, which is caused “prior to applying a subsequent pulse of energy” (note “energy” may or may not be the same type of energy as introduced in claim 14, line 2); first a temperature being “transient” does not limit the length of time, only states the inherent feature that the temperature achieved does not last forever (i.e. consider the laws of thermodynamics & entropy); thus in effect this phrasing requires that the claimed “a temperature transient” commences before there is applied a subsequent pulse of energy that may or may not be the same type of energy as previously applied, but does nothing to limit when the effects of the temperature achieved or the “temperature transient”, are no longer affecting the “target film”.  The examiner notes with respect to “temperature transient”, this phrasing is used frequently in the body of the original specification, but no definition of the term was found therein, such that the claims could be further read in light of the terminology; thus the above analysis considered appropriate.  Particularly for relevant disclosures, see in the body the original specification: [0011], [0026], [0032], [0034-35], [0040], [0049-50], [0062]; with figures 2a & b relating to temperature profiles ([0017] & [0062]) for a specific set of examples only relating to flashes (e.g. 15 pulses of 1.3 ms duration at a pulse frequency of 2 Hz, photon [0026] in relating the “temperature transients and temperature profile through the thickness of the film is defined by the characteristics of the pulse profile.  For example, the power delivered in each pulse determines the temperature rise with the first pulse, while the time between pulses limits the minimum temperature reached by the film before the next pulse.  Hence, the combination of pulse power, time between pulses, and total number of pulses defines the maximal temperature achieved in the film.  The duration of each pulse impacts the temperature transient experienced with each pulse, with longer pulses resulting in larger temperature transients” (emphasis added).  This teaching while providing a discussion of how the claimed temperature transients is a result effective variable, does not limit how long or the scope of any “temperature transient”, but discusses how particular pulse parameters of any generic energy pulse, will affect the temperature & thus the transience of the temperature.  Therefore, if applicant intends something more specific than the above analysis’s broadly encompassing scope; there do appear to be narrower teachings in the body of original specification that could be employed to achieve a more precise & narrowed meaning; such as in [0032], [0039], [0045], [0050] with discussion relating to comparisons, rapid temperature changes, controlling, etc.; however applicant should be careful not to employ undefined relative terms that would create new problems in any such amendment.
	In the last 6 lines of new independent claim 14, this next set of requirements starts out by unclearly reciting “the pulse of energy” which could refer to either “an initial pulse, or “a subsequent pulse”, again where “energy” may or may not be the same energy where use of “the subsequent pulse of energy” 3 lines later, adds further lack of clarity; however assuming that applicant’s intent was that there is an initial pulse of energy; then subsequently there are further repeated pulses of the energy (i.e. the same energy), where each pulse causes a transient temperature affect (however short or long it lasts), a limited by the requirement “wherein the total energy and pulse profile applied to the target film by the overall repeated pulses results in a reorientation of the initial orientation of the dipoles and manipulation of the material properties in the target film” (ignoring lack of proper antecedent’s issues as will be further example, considering the encompassed possibility of each individual pulse reorienting dipoles in a specific location, where the results is a set of all those dipoles that are reoriented, as long as all dipoles considered, all initially had the same orientation & finally have all undergone reorientation (ambiguously may or may not be the same orientation for all the reorientations, as it’s not clear if the dipoles are being considered as a set all being reoriented together) to change their orientation from their initial orientation.  Or alternatively, the claimed “results” encompass blanket pulsed energy applications, where there was “an initial orientation” for all dipoles in a target film, where the orientation may be changed any number of times in plural flashes, as long as the set of pulses considered, ends with the set of dipoles being considered having a different orientation than the initial orientation.  Or alternatively, each flash in a repeated set of flashes, could incrementally change orientations from the initial orientation, to a final orientation for a cumulative effect of the flashes to provide a resultant reorientation different from the initial orientation.  Note that these exemplary possibilities, are not necessarily all possibilities encompassed by the broad claim language.  Also note that a possibility been encompassed by broad claim language; while such a possibility may read on the claims & be applied if found in prior art; applicant may only claim specific encompassed possibilities, if the original specification actually disclosed those specific possibilities to the very broad claim language, when it is supported in the original specification.
3.		The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 2-4, 8-11 & 13-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In new independent claim 14, lines 2-5 require the combination of applying an initial pulse of some energy simultaneously with “applying an electric field or a magnetic field to the target film”; where the requirements of lines 6-11 next require “repeatedly applying the pulse energy to the target film while simultaneously applying the electric field or magnetic field...”.  Therefore in new claim 14, unlike in original claim 1, or now has the choice of using either an electric field or magnetic field with the initial pulse, and again may make a choice of either of these 2 fields when performing the “repeatedly applying” requirements, instead of choosing one of the 2 types of fields and using it for the entire process as originally claimed.  The examiner reviewed the body the specification, and found teachings equivalent to the original disclosure of alternative choice of electric field or magnetic field in [0013], [0024-25], [0027], [0035-36]; found examples of employing only a magnetic field in a taught process in figures 3-4, [0018-19], [0030], [0042-59], & [0055]; found examples of using only electric field in figures 5-8, [0020-23], [0037-40] & [0061-80]; & found teachings relating to of using both an electric field & a magnetic field throughout the process in figure 4, [0033], [0050-52] & [0056-59] (i.e. not switching choice of fields), noting that this set of teachings may also be consistent with the option of using the AC magnetic field application for the pulsed energy, but is not consistent with the claim language of changing the new independent claim 14, introduces New Matter into the claims & thus into the specification as a whole which includes the claims.  None of the limitations of the dependent claims can be considered to definitively exclude this new claim limitation even those of claims 2-4 (elected species) that are directed to use of the electric field, as these dependent claims do not remove this new issue that is New Matter.
In new independent claim 14, lines 2-3, also introduces the new claim requirement of “applying an initial pulse of energy to a target film having dipoles in an initial orientation”; then requiring in the last 2 lines of new claim 14 that the process “results in a reorientation of the initial orientation of the dipoles and manipulation of material properties in the target film”.  Therefore, as discussed above “in initial orientation” that is singular, as applied to a plurality of “dipoles”, is requiring that all of these dipoles have the same orientation; thus effectively requiring that “a target film” at the beginning of the process as claimed is an oriented film having oriented dipoles; which in the process of the claim have those dipoles reoriented, so “results in a reorientation of the initial orientation of the dipoles”, which resultant “reorientation” could be interpreted as a single orientation, but also could be interpreted as each dipole having any orientation as long as it is changed from “the initial orientation” as the latter phrasing could be considered as a quantitative results, as opposed to a singular results, or ambiguously as either.  Review of the body the specification found “reoriented” or “reorientation” or some form thereof used repeatedly (e.g. 32 hits in a word search); but no teaching of starting with an oriented target film, that is then reoriented; where as his of record the terminology of reorientation is relevant to whether dipoles are initially in random orientations, all are all in a single orientation; whereas the orientation is changed.  For example, [0058-65] discuss a number of examples relevant to the combination of sintering & reorienting electric dipoles, but the film or composition with which the example start is not taught to be oriented initially; thus while the terminology as employed in the body of the specification mate generically encompass both previously oriented and non-oriented films, as there is no explicit disclosure of starting New Matter into the claims & thus into the specification as a whole.
	In new claim 15, the new requirement of “the pulse profile comprises pulse power, pulse duration, time between pulses, and total number of pulses”; however the closest support for this new claim limitation may be found in [0026], where relevant sections thereof were quoted above in the discussion of “temperature transient” in the scope discussion.  Note that while the teachings in [0026] discuss “characteristics of the pulse profile”, mentioning exemplary characteristics of “the power delivered in each pulse determines the temperature rise with the first pulse, all the time between pulses limits the minimum temperature reached by the film before the next pulse.  Hence, the combination of pulse power, time between pulses, and total number of pulses defines the maximal temperature achieved in the film…”; the teachings do not define “the pulse profile” as “comprises” anything; instead this teaching does not use any “comprising” or including language (i.e. is not employing open language” and instead of defining “pulse profile” is discussing how different parameters affect the pulse profiles characteristics & more importantly “defines the maximal temperature achieved in the film”, or relates to defining temperature transient in temperature profiles.  Therefore given the teachings in [0026], which appears to be the closest support for the language of new claim 15; the language thereof would appear to comprise new matter, by claiming a relationship that is not entirely consistent with the original disclosure, since “comprises” is not a synonym of “characteristics of”, or “characterized by”, or otherwise does not appear to be supported in the original disclosure.
4.		The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, 8-11 & 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In independent claim 14, the claims reintroduce “energy” almost every time it is used such that in lines 2, 5, 6 & 8, there are 4 different introductions of “energy” that may or may not be related with respect to each other; while in line 9 “the total energy” is introduced when no “total energy” was previously introduced; and while it is possible that each of the previously introduced “energy” limitations may be intended to provide the claimed “the total energy”, the claims do not actually & necessarily make this relationship in the claims, such that such a meaning is not necessarily required.  This issue is further complicated by the lack of a clear relationship between the different phrases with respect to applying different pulses “of energy”, which also lack clear relationships.  Specifically, line 2 introduces “an initial pulse of energy”; lines 4-5 “a subsequent pulse of energy”; line 6 “the pulses of energy” (could refer to either of the previous 2 “pulse of energy” limitations); line 8 “the subsequent pulse of energy” (necessarily refers to that of lines 4-5; but makes no sense when considered with the intervening line 6-7); plus in line 9, “the overall repeated pulses” lacks proper antecedent basis, and if it is intended to refer to previously introduced singular limitations of “pulse of energy”, it is unclear whether includes the line to the limitation of “an initial pulse of energy”, as it isn’t one of the “repeatedly applied” pulses, except “the pulses of energy” could be the initial pulse; thus there is significant confusion with respect to the relationship of the various pulse limitations.
	Also note antecedence issues with respect to “a magnetic field” introduced in claim 14, line 3, where in line 7, “magnetic field” fails to employ an article showing antecedent basis to the previously introduced term; although in electric field” also introduced in line 3, is provided with antecedents in line 7 in the phrase “the electric field”; noting that considering this a compound noun, so using only one article showing antecedence would not be appropriate either for context or the initial introductions both with their separate articles.
claim 14, line 4, the limitation “a temperature transient” is introduced; but it is again introduced in lines 7-8, with no clear differentiation, but no clear article showing antecedent basis to the initially introduced term; thus further creating confusion, especially considering this limitation is presented as being caused at least in part by the various “pulse of energy” limitations, which as discussed above, are not themselves clearly delineated.  While there are undoubtedly many phrasing options that may fix these antecedent issues, as well as clarify the meanings, scopes & remove possibly unintended New Matter described above, the examiner notes that it might be desirable to describe results of individual & sequential pulse limitations, after describing the processing sequence with respect to the sequence of applying pulses of energy & electric field (or magnetic field) simultaneously, so as to better provide clear relationships & antecedents.  For example –applying an initial pulse of energy to a target having dipoles in…while simultaneously applying an electric field or a magnetic field to the target; then repeatedly applying a subsequent pulse of the energy to the target while continuing to apply the electric field or the magnetic field to the target film–; which would tie the different pulse limitations together with “the energy”, remove the above discussed New Matter of mixing applied fields by changing them, and the claim language could then provide – wherein – statements to define desired relationships between pulses, such as “temperature transient”, “total energy” & “pulse profile” (note that this term could mean the shape of each individual pulse, or could be intended to refer to the series of pulses previously described in the claim, but actually doesn’t necessitate any of these possible meanings, & doesn’t describe exactly what about what pulse is being profiled).
	Dependent claim 8 refers to “the pulsed energy”; but new independent claim 14, from which it now depends has multiple different limitations relevant to “pulse of energy”; but no limitations recited as “pulsed energy”; thus it is unclear which of the different previously introduced limitations may or may not be being referred to in claim 8, due to the inconsistency of the employed language.  While for purposes of examination over the prior art, it may reasonably be considered that “the pulsed energy” is referring to any individual or collective previously introduced limitation relevant to “pulse of energy”; for as presently phrased, due to the lack of clear association, the limitation need not be restricted thereto.
	In claim 9, line 2, “dipoles” is introduced as a new term; but not clearly differentiated from the previously introduced “dipoles” of independent claim 14, line 2; thus might be the dipoles that have “an initial orientation”; or might be those discussed in the results of the process in the 2nd to last line of claim 14, which dipoles have been reoriented; thus it is unclear which dipoles these are & whether the claimed state or morphology of the target film, is that before or after it is treated by the limitations of independent claim 14, or if it is the film at some other unspecified time.
	In claim 10, line 2, “pulse profile” lacks an article showing antecedent basis to the like limitation introduced in the 3rd to last line of independent claim 14; but neither has this term been differentiated therefrom; thus it is uncertain whether or not this is the same “pulse profile”, including its above uncertainty of meanings), as previously introduced, or if it is a different pulse profile.
	In claim 11, the last 2 lines thereof, refer to “the next energy pulse”, which lacks any antecedent basis to any previous limitation, although contains the words “energy” & “pulse”, employed in a different order & used with different adjectives, as were previously introduced; but has no clear relationship to any of the previously introduced, possibly intended to be related limitations; such that the intended meaning can only be guessed at & is not clearly presented.
	While claim 13 as amended find support for “a low melting point substrate” in the original specification in [0033], [0055], [0058-60], where this phrase is used, no definition of what constitutes a “low melting point” is provided either with respect to substrate or anything else; thus the scope of “a low melting point substrate” has been modified by relative & subjective terminology, lacking a clear scope, i.e. has no clear metes and bounds, in the claims or as necessarily read in light of the body the specification.  However, it is noted that the specification does include some exemplary possibilities of what this terminology may include, however exemplary is not a definition, but is available for further defining claim terminology in the claims.  Particularly, see teachings in [0055] that discuss the “ability to use low melting-point (relative to the film) substrates (e.g., organic flexible substrates) due to the 
5.		The amendment filed 7/30/2020 is objected to under 35 U.S.C. 132(a) because it introduces New Matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention. 
As noted above, it is unclear how & what teachings provided in the 9 pages of Ouyang et al. , are supposed to provide support for the 7/30/20 amendment of [0041], as alleged by applicant’s representative in the statement bridging the first & 2nd pages of the Remarks.  The added material which is not supported by the original disclosure is as follows: in amending [0041], while the changes made in lines 2-4 could be argued to be consistent with the figures presently labeled figure 2A & 2B, the examiner did not find any arguments so made, or in fact any discussion of the amendment to the specification in applicants 21 pages of remarks; but more significantly, there is no apparent source for the sentence added to the end of [0041] present in the original specification.  The added sentence states “Measurement point C was located on the SS substrate, 1 mm from measurement points A and B, and was shielded from the repetitive photonic pulses”.  While the sentence may define terminology in [0041] that came from the caption in the originally supplied figure 2, which caption was labeled figure 7; this information was not in the original caption & has no apparent source in the original specification that can be found by the examiner.  Therefore, addition of this sentence to the body of the specification must be considered New Matter, unless applicant can indicate the source of the added material, such that it can be determined whether or not this addition of material to the specification is New Matter.  
Applicant is required to cancel the new matter in the reply to this Office Action.

6.		The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

7.		Claim(s) 2-4, 8-11 & 14-15 is/are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ogden et al. (4,731,754).
	As amended 12/10/2020, the present claims have rewritten a new independent claim that requires “an initial pulse of energy” & at least some “subsequent pulse of energy” (see above clarity issues), when applied simultaneously with an electric field or magnetic field, to have the effect of “causing a temperature transient in the target film” which is caused “prior to” some subsequent pulse of energy; however as noted above energy causing “a temperature transient”, taken to mean causing a temperature that is transient, is essentially inherent in energy applied to anything, considering that no energy source is infinite; but would particularly be true with respect to any pulsed energy source, where the energy being provided to a surface, i.e. that of the “target film” is inherently limited in its supply (i.e. only supplied during its pulse); so any pulse of any energy, will cause “a temperature transient” on any surface it impinges on, where that transient will be initiated, i.e. caused at the time it first impinges on the surface; which due to the nature of time, is inherently prior to any subsequent pulse of energy that may be applied  Ogden et al. (754) teach writing laser spots in combination with an electrical field, were plural laser spots (heating pulses) are written without affecting her poling the rest of the sample where spots are not written; where in performing the laser writing the beam is moved across the surface or mechanically displaced in order to provide successive spots via laser writing (col. 3, lines 24-30; col. 5, lines 32-58; col. 6, lines 30-65); thus each laser pulse to form each successive spot, each causes a transient temperature affect in the surface on which writing is occurring = target film, where all of the spots treated/formed under these conditions have caused reorientation or poling, where the dipoles in each of those spots formed the group of claimed dipoles that the film has that have been reoriented by the process.  Note that any grouping of laser pulses are a group of pulses of energy; where that group collectively inherently has a total energy, and inherently has some sort of pulse profile (i.e., any pulse of energy in existence has a profile of some sort); which as taught & applied results in the set of dipoles in the set of spots having been reoriented thus the material properties of the film have been manipulated.
With respect to the amended (12/10/2020) claim limitation of “a target film having dipoles in an initial orientation”; note that the polyvinylidene-fluoride (PVDF) films of Ogden et al. (754): col. 3, lines 55-60 & col. 4, lines 15-56, esp. lines 19-26) that have dipole movements perpendicular to the polymer chains are films that are given an initial orientation by stretching or rolling of the films, such that upon stretching, the polymer chains are given a preferential alignment parallel to the stretch direction, so it may be considered that the polarization is switched when it is polled; thus this new limitation of the 12/10/2020 amendment that has no clear support in the original specification, would appear to be consistent with the expected initial structure of the PVDF films being employed in Ogden et al. (754).  Alternatively, while col. 4, lines 20-25 indicate that the film is given an initial orientation in the noted process for forming the film, the teachings do not explicitly discuss that initial orientation when discussing the writing of individual spots by successive heating with a laser (e.g. col. 4, lines 40-52; etc.); however it would’ve been alternatively obvious to one of ordinary skill in the art to employ films having been prepared by the previously taught technique which provides an initial orientation to the films thus reasonably suggesting to one of ordinary skill in the art that the individually written spots via laser 
	The present claims as amended 12/10/2020, as noted above now have limitations relevant to “pulse profile; as well as having a limitation with respect to “the total energy”; both parameters it would be inherent to any multiplicity of pulses.  Also a new dependent claim directed to the generic pulses of energy requires “the pulse profile comprises pulse power, pulse duration, time between each pulse and total number of pulses”; where the recited parameters are inherent parameters of any set of energy pulses, whether repeated energy pulses are a repetition of identical pulses or pulses that are not identical; whether the energy pulses are all applied uniformly across the film, or to the same location on a film, or to multiple locations on a film.  Furthermore, it remains noted that as nothing in the actual claim limitations require any particular parameter relationship or limits location of where pulses are applied, except that there are multiple pulses, i.e. 2 or more, & whereever the pulses impinged at the same time as an electric field (or nonelected magnetic field) are applied is the claimed target film, where some material property is required to be manipulated; & where at some time during pulse application reorientation of dipoles occurs, & does not matter how many times reorientation occurs, as long as there is an initial orientation before pulsed energy & field application, & a subsequent reorientation.  Therefore, the broad encompassed meanings of the claims as amended 12/10/2020, are not considered to overcome the teachings of multiple pulses are applied during the information writing on the polymer film to cause poling in multiple spots via multiple energy pulses (e.g. laser & electric field, which action is encompassed by the broad claim limitations, since the multiple spots constitute the portion treated by subjecting to energy pulses & electric field as claimed.
	As previously set forth & updated for 12/10/2020 claim amendments, Ogden et al. (754) teach employing a thin ferroelectric polymer film of polyvinylidene fluoride (PVDF) copolymer, chosen to have a Curie temperature below its melting point, for use in providing electro-optic memory effect for storing, erasing & rewriting digital information (abstract; col. 3, lines 5-23).  It is taught that the polyvinylidene fluoride copolymer have useful pyroelectric, & piezoelectric properties, as well as optical  Ogden et al. (754) discusses the known use of light for illuminating a spot on a photoconductor in combination with an electric field for affecting the poling thereof; specifically discussing the need for ferroelectric polymer systems that may be optically written & erased, which rely on ferroelectric polymer films having low Curie temperatures that may avoid consequences of conventional ferroelectric ceramics; where these low Curie temperatures allow a voltage applied across a thin sheet or film of ferroelectric polymer to have a spot heated with the laser beam to a temperature, so the electric field generated by the applied voltage is sufficient to pole the heated material (col. 2, lines 2-47; col. 3, lines 24-27; col. 4, lines 41-52; etc.); & the spots are heated locally by the laser pulses, so that only the portions of the PDF film that are laser heated spots are poled under the influence of the electric field, & not the rest of the PVDF film (col. 5, lines 32-59, esp.53-58).  Thus, these teachings are specifically relevant to simultaneously applying a pulse of energy (e.g. from a laser) & applying an electric field, in order to facilitate or result in dipole reorientation in the ferroelectric polymer.  . Furthermore, in performing taught writing via a sufficient pulse intensity produced sufficiently heat plural spots of copolymer made by each sequentially made by a successive pulse of the laser (i.e. = repeated pulsed energy), so that the electric field applied potential will pole all of the heated spots (= claimed “portion”), such as applied to the polymer film 15, this is considered to be poling the thickness of polymer film 15 (i.e. specifically at the laser heated spots, so “throughout the portion”) given the illustration of the laser light passing through the thickness of polymer film 15, where the plural spots are plural pulses defining the claimed portion, that are repeated & have a total energy, a cycle time, a duration & a time between each pulse, where this processing is sufficient to cause poling (i.e. it is facilitated), which is a property manipulation (figure 3; col. 6, lines 25-60+), thus reorientation of the unpoled dipoles (each of which had its own orientation before poling); hence reading on the broadly encompassing claims. Note this processing reasonably reads on plural spots poled in plural locations via laser heating under the influence of an electric field; where the totality of the applied laser spots = plural energy pulses having both a total energy in a pulse profile, & resulting in the initial orientation of the spots poled via laser having been reoriented, i.e. having reoriented dipoles
 Ogden et al. (754) teaches that the laser writing beam heats a spot, so that the coercive field is less than the applied electric field to poled the material at that heated spot; such that when the writing beam is removed, the polarization of the spot is stored & may be later read, due to the induced polarization at the spot (col. 2, lines 50-65).  Figures 3-4 show alternative embodiments for laser employing apparatus, able to perform the laser writing/erasing & laser reading operations; whereas indicated in col. 3, lines 24-27 writing of information on the polyvinylidene-fluoride copolymer may suitably be performed by exposing to heated pulses & an applied electric field.  As indicated on col. 3, lines 55-67, the polyvinylidene-fluoride (PVDF) copolymers are ferroelectric materials having useful pyroelectric & piezoelectric properties, as well as optical properties; with figure 1, col. 4, lines 7-34 & col. 5, lines 4-45 discussing PVDF’s ability to be polarized using electric fields, specifically with respect to switching the polarization from poled & ‘unpoled’ states with respect to the dipole moment of the PVDF; or where as discussed in col. 4, lines 50-52, when a spot is poled via heating in a coercive field, the poled spot has an observably different optical rotation at the spot poled. Ogden et al. (754) teaches that the electric field required for changing the PVDF polarization decreases with increasing temperature; where the Curie temperature is the temperature at which the anomalies that characterize a ferroelectric substance disappear; thus enabling individual spots to be written by selectively heating with a laser beam in the presence of an electric field, such that heating + electric field produces a poled spot having an observably different optical rotation (col. 4, lines 35-52).  While this col. 4 teaching did indicate that it is not necessary that the spots be heated above the Curie temperature to affect this writing; figure 2 & col. 5, lines 46-65 demonstrate different temperatures that may be effective, including 60°C; while col. 6, lines 1-10 indicate a variety of different Curie temperatures for different PVDF copolymers ranging from 60°C-125°C.  With respect to the apparatus figure 3; col. 6, lines 25-67, particularly teach using a write/erase laser 17, having a capability of being pulsed with sufficient power to heat spots on the polymer film to a temperature that is greater than the Curie temperature of the film, with a sufficient pulsed intensity to sufficiently heat the spots of the copolymer, so that in the electric field applied the spots are poled.  The laser employed for writing & erasing is the same, where the difference when erasing successive spots that are poled to provide digital information (i.e. repeatedly applied pulses of energy).  It is specifically taught that the write laser heats the spot which is poled, & when the write laser beam is removed via scanning to the next spot, the previously made spot cools & retains its poled condition (col. 6, lines 56-61; which heating & cooling reads on the generic definition of annealing).  It is noted that any pulsed energy repeatedly applied, will inherently have a total energy applied & a pulse profile; where any set of pulses will have a profile that is defined by pulse parameters inclusive of a cycle time, pulse duration & time between each pulse, as well as the total number of pulses; as these are parameters that exist for any pulsed energy or set of pulsed energies applied to any material; i.e. are parameters that any energy source must have if it is a pulsed energy source.  
Note in the present claims ( 12/10/2020), how the pulsed energy in combination with the electric field is applied to the “target film” (= thin polymer film 15 in by Ogden et al. (754)), is still not limited with respect to where any pulses are applied to the film; merely in requiring that application of the pulsed energy (type unlimited in the independent claim) + the electric field cause transient heating, and inherent effect, where dipole reorientation for “dipoles in an initial orientation” when the target film treated by both energy pulse & electric field; which is considered to be occurring in these teachings as required, as well as the previously, but no longer required results of throughout the thickness of each laser heated spot of the thin polymer film 15 heated by each laser pulse (i.e. each successively heated spot is a repeated energy pulse), as these teachings reasonably suggest the entire thin film thickness at each spot with each pulse is heated & poled (property manipulated), so that all portions of the target film on which the repeated pulsed energy impinges during application of the electric field are poled.  The requirement of manipulating material properties, adds no necessary or meaningful limitation to the claims as any change is a manipulation.
 Ogden et al. (754) teachings is to employ the laser writing to provide stored information in the PVDF, where the process of which is changing the PVDF’s dipole by changing the its angle (i.e. reorienting dipoles from their initial orientation); the results may reasonably be considered to be enhancing a material property of the PVDF film = target film, where the enhanced or manipulated material property is the desired polarization & anything desired may be considered an ‘enhancement’.  Furthermore, as the change thereof relates to the ferroelectric properties, that include the piezoelectric properties thereof; plus as the poling angle is changed to provide a different polarization of light passing therethrough & enabling information retrieval, the sensitivity of the poled laser treated spots to the light is considered to have been changed as desired; thus ‘enhanced’.
	Claim 9 as amended 7/30 /2020 presently requires “the target film comprises a sintered, crystallized, or annealed material prior to applying the repeated pulsed energy”; which as been further amended 12/10/2022 now only require “wherein the target film having dipoles comprises a sintered, crystallized or annealed material” (“dipoles” may or may not be any of the previously indicated dipoles; thus could be the initial dipoles, the reorienting dipoles or some other dipoles); hence considering the teachings of Ogden et al. (754), as detailed above teach that the electro-optical system having the thin polymer film 15 may be set “ for writing, reading and erasing information on the thin polymer film 15.…  A write/erase laser 17 is provided and any one variety of commercially available units having capability of being pulsed with sufficient power to heat spots on the polymer film to a temperature that is greater than the Curie temperature of the film.  The writing laser selected may be Argon-Ion laser emitting 4760 Å light with a sufficient pulsed intensity to sufficiently heat spots of the copolymer film so that the electric field of applied potential 16 will poled the heated spots” (col. 6, lines 25-42; emphasis added; note plural spots = repeated pulsed energy, with results of poling at all heated spots, reasonably for the thickness of film 15).  However, while these teachings with reading, writing & erasing imply that the writing process that might be considered a form of annealing, as may the erasing process, may be repeatedly performed & in the same locations, doing so is not explicitly set forth in this teaching; although the summary on col. 2, lines 50-col. 3, line 2, which also at the start indicates that the “present rewriting digital information and having long-term chemical and physical stability.  A thin polyvinyl-fluoride copolymer film having its Curie temperature below its melting point has a potential connected across it…” (emphasis added) & ending with the teaching “information density is high due to small spot size and is written, stored or selectively erased or rewritten by absent subsequent writing operation” (emphasis added); which teachings are considered to explicitly encompass writing over areas that have previously been written, then erased, so in the previous writing & previous erasing thereof, the film has previously been annealed, i.e. is annealed prior to the new writing operation that uses a combination of pulses from a laser & electric field to cause poling at each location heated via a plurality of repeated pulses as required in the broadly claimed process.

8.		Claim(s) 2-4, 8-10 & 14-15 is/are rejected under 35 U.S.C. 102(a)(1)  as being clearly anticipated by Dixon et al. (3,950,659).
	As the independent claim was amended 12/10/2020 require a temperature transient associated with at least some of the energy pulses applied; but as noted above any energy pulse will have a transient temperature affect associated therewith; where it is further noted that as the “causing a temperature transient in the target film prior to applying a [the] subsequent pulse of energy”; does not actually limit the length of the transient temperature affect & whether or not the affected is caused by one pulse overlaps with the affected is caused by another or any subsequent pulse, only that the effect is caused i.e. starts before a subsequent pulse (i.e. an expected inherency due to the nature of time), and that the temperature affect is temporary (i.e. expected due to the laws of thermodynamics); thus these 12/10/2020 amended changes, are considered encompassed in & read on by the teachings of Dixon et al. (659).  With respect to an initial pulse of energy applied simultaneously with an electric field; and whether or not the film being treated thereby has dipoles in an initial orientation, then reoriented via claimed processing; Dixon et al. ((659: col. 6, line 62-col. 7, line 21, etc.) teaches using claimed combinations of field & pulsed heating for orienting depolarized these piezoelectric material, for depolarizing oriented these  Dixon et al. (659), are remain completely anticipatory, since while in the 2nd technique as taught in col. 6 thereof, starts with an depolarized ferroelectric transducer element 11, and creates partially polarized (e.g. a portion is polarized), via application of a pulsed heat source (e.g. shuttered quarts lamps, shuttered CW lasers, pulsed lasers, etc.; col. 7, line 46-col. 8, lines 20), in combination with applying a bias voltage source 15 that determines the phase of the polarization, with control of the thermal pulses in terms of magnitude, duration & repetition rate, affecting heating of the element in combination with the bias voltage so as to result in polarization of the layer, with the depth of the polarization controlled by controlling the thermal pulses (col. 6, lines 3-45); as noted above treatment sequences also encompass employing the claimed technique to change an initial orientation to the reverse polarity, i.e. another orientation = reorientation.  Note that as long as at some point in the processing, the teachings starts applying energy pulses to an already oriented film; it does not matter if it was previously treated by related processing, as applicant’s claims are “comprising”, which is open language & does not limit what may have been performed on the film before, or after particularly claimed limitations.
As remains relevant & discussed with respect to previous claim limitations, the depth that is reached by the thermal pulses is effectively being taught to determine the portion that is polarized under the influence of the electric field, i.e. applied bias voltage; thus still reading on the claimed requirements; since it is only the areas affected by both the thermal pulses = pulsed energy (plural pulses = repeated) + the electric field from the polarization voltage bias that are considered for the claimed dipoles being reoriented, so as to cause the polarization = reorientation of dipoles, so clearly this action of polarization equals reorientation has occurred & is a manipulation of the material properties.  Note that with respect to Dixon et al. (659)’s pulse generator 17 that is used for monitoring the depth of polarization achieved by the thermal pulses, while its use in monitoring, can certainly be said to ‘facilitate’ the polarization = reorientation of dipoles, it is not considered to be another pulsed energy that reads on the claimed pulsed if the entire thickness of a substrate or film being treated were required to be considered, which as previously amended 7/30/2020, was in remains no longer the case.
	As previously set forth & updated for the 12/102020 amendment, Dixon et al. (659) teaches a method of producing transducers with phase, area & depth controlled for polarization, by employing a combination of pulsed heating & bias voltage application, so as to control creation of polarization phase, area & depth including of discrete layers with accurate controllability (title; abstract; figures 1 & 9).  In the Background on cols. 1-2, Dixon et al. (659) discusses that polarized ceramics used for making transducers exhibit the piezoelectric effect, which is used in the transducers to affect mechanical deformation or acoustical excitation in response to an applied electrical signal (e.g. col. 1, lines 54-68); where it is taught that it is desirable to be able to create transducers that are only partially polarized in the thickness direction, that have multiple layers of different phase, area & depth of polarization; & where such structures may be present in a single element, without the problem of having discrete layers or joints (col. 2, lines 27-61). Dixon et al. (659) teaches several techniques for achieving these results; where the 2nd technique discussed on col. 6, lines 3-45, is particular of interest & is a simpler resultant structure, than that produced as illustrated in figure 9 that also uses techniques of interest to the present claims.
	Specifically, Dixon et al. (659)’s 2nd technique creates a partially polarized transducer by employing a pulsed heat source to partially polarized an otherwise unpolarized element, by starting with a transducer element 11 that is at first completely depolarized in its width direction; attaching electrodes 12 applying controlled thermal pulses = (repeated pulsed energy) to a 4 mil depth of polarization in a lead zirconate-lead titanate ferroelectric material by employing a total of 10 heat pulses one minute apart, each pulse being 2-3 µs in duration, with a magnitude of 2 J of energy (col. 6, lines 31-39).  Analogous techniques are taught with respect to figure 9 & col. 6, line 46-col. 7, line 21; but for creating a transducer structure with multiple polarized layers with different phases as shown by the different directions of hashmarks or lack thereof for phase of polarization or depolarization.  Therefore, the pulses applied by the taught process, are a plurality of pulses to produce resultant reorientation of dipoles as required, whether from initially depolarized or already polarized layer material, so the pulses will inherently have for any of the taught polarity changes, both a total energy & a pulse profile, where any pulse profile of multiple pulses will have its characteristic defined by the power the pulse, the pulse durations for each and any pulse in the profile, the times between individual pulses, as well as the number of pulses, if the profile is considered with respect to all characteristics of the applied pulses.  Merely considering (i.e. listing in the claim) the types of parameters that must necessarily be employed in order to produce a series of pulses, provides no necessary significance to a claimed process.
With respect to pulsed heating techniques, besides being effective for control used for creating multiple layers & control depth, area & phase; pulsed heating is taught to also be advantageous in that the thermal pulses significantly reduce the high percentage of element fractured due to thermal stress resulting from prior art techniques (col. 7, lines 46-52). Dixon et al. (659) teaches that useful pulsed heat sources include pulsed laser or other forms of pulsed heating, such as shuttered quartz lamps, shuttered constant wave lasers or other methods of pulsed heating may be used effectively, especially for greater depths of polarization (col. 7, line 53-62); with further mention of laser systems being particularly effective for patterned application (col. 7, line 63-col. 8, line 20; i.e. also relevant to selecting ‘portions’ to be polarized or dipoles to be reoriented).
Furthermore, with respect to the monitoring procedure as employed in the above described techniques; a pulse generator 17 combined with a capacitor 18 provides electrical pulses to the pair of electrodes, & oscilloscope 20 displays the response of the element to those pulses, enabling real-time determination of depth & phase (col. 6, line 10-13; col. 8, line 21-43 & figures 1 & 9).  Figs. 3-7 relevant to the monitoring discussion, including illustration of excitation supplied by sinusoidal wave, implying that the monitoring’s pulsed electrical signals may reasonably be considered to be AC, i.e. alternating current (figure 3; col. 8, line 44-68); where monitoring is relevant to “facilitating” reorientation, in the sense that it enables one to determine the precise locations that are being reoriented; but is not relevant to the 12/10/2020 amended claim with respect to effecting dipole reorientation itself, as the application of the monitoring while informing the operator of results & needed actions, does not cause the results of reorientation.  However, considering generic “pulsed energy” that is not clearly associated with claimed “pulse of energy” limitations of the independent claim, as in the 12/10/2020 amended claims, the monitor is employing an AC magnetic field that may be considered to be pulsed energy, as part of the overall process (although this would appear to be relevant only due to clarity problems in the amended claims).
It was noted that there are 2 different repeated pulsed energy sources applied during the polarization process, both of which are effectively “resulting in” or “facilitating” the polarization that results in “reorientation of the dipoles” inherent in the piezoelectric material as relevant to previously claimed process; as both pulsed energy sources may reasonably be considered to aid in the required results; although only the thermal pulses are relevant to the 12/102020 claims’ actual reorientation of dipoles in the target film.  The pulsed heat source (e.g. pulsed laser, or pulsed lamp illumination Dixon et al. (659) is not explicitly teaching that the type of electrical pulses supplied by generator 17 are particularly AC; the teaching that the excitation used in monitoring is sinusoidal wave, appears to be consistent therewith; thus may be considered consistent with an AC magnetic field application, as discussed above.
Note that the heating caused by the pulsed heat source with significant time between pulses will create cyclic heating & cooling, including heating to above the Curie temperature, while providing cumulative heating effects in order to provide desired polling at desired depths, is causing heating that is temperature transient effects provided by each pulse as required; where it is irrelevant to the process as presently claimed that the heating pulses may provide cumulative effects, as the length of the transient temperature effects is not limited by the present claims.  Thus this process reasonably remains reading on claimed reorientation, as well as annealing & is reasonably sufficient therefore; plus includes teachings from the heating as being relevant to enhancing material properties related to thermal stress (col. 7, lines 46-52; also relevant to resultant annealing); as well as enhancing the piezoelectric properties particularly for effecting desired transducer operation (e.g. mechanical deforming &/or acoustical excitation properties), making the resultant structure sensitive to desired excitation for function of the transducer, so enhancing such sensitivity.  Therefore, given the above teachings of Dixon et al. (659), that enable control of depth of polarization to any depth in a polarizable (e.g. piezoelectric or PZT) substrate, including means of measuring whether the entire thickness of such a polarizable or piezoelectric substrate is polarized or poled; which while no longer a requirement of the 7/30/2020 or 12/10/2020 amended claims; it remained relevant to applicant’s 7/30/2020 arguments, that it would’ve been obvious to one of ordinary skill in the art to polarize substrates as taught, but to any depth including the entire depth or the thermal pulses significantly reducing the high percentage of element fractured due to thermal stress resulting from prior art techniques.

9.		Alternatively, Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dixon et al. (3,950,659), described in detail above.	
	With respect to the new claim limitation of the target film being disposed on a low melting point substrate; where “low melting point” is defined nowhere in the body of the present specification, thus has no clear scope or meaning as presently claimed, and essentially any substrate may be considered, since this relative and subjective term may be considered with respect to a variety of materials that may be considered to have a low melting point with respect to something else, none of which are necessarily defined.  Hence, while Dixon et al. (659) discussion of their piezoelectric transducer element is silent with respect to whether or not the element may be provided on a substrate; one of ordinary skill in the art would reasonably consider that a substrate as claimed, would have reasonably included one of the electrodes used in manipulating the polarization properties of the piezoelectric element, as such electrodes are required for the manipulation to cause the polarization & the piezoelectric material of the element resting thereon would have been both effectively supplied & treated, with one of the electrodes provided as a substrate therefore.  Discussion of the electrodes in column 5, lines 15-20 does not indicate particular compositions thereof; nor does the taught pulsed heating using various lamps or lasers sources as a heat source which is used to provide controlled depth of heating for polarization indicate specific temperatures (column 7, lines 45-column 8, line 20; however neither to the teachings indicate that the temperatures required by the pulsed heating are high temperatures; thus the claimed relative term of “low melting point substrate, may reasonably be considered encompassed as the temperatures being employed, for providing sufficient heating for polling, are not melting either the material being treated or the electrodes that may be considered substrates; thus they may reasonably be considered relatively low melting point substrates, 
	While no longer require the claimed facilitating a reorientation of dipoles and a manipulation of material properties” to be throughout a thickness of the entire target film, it remains noted, as showing the obviousness of choosing the “portion” to be an entire film thickness, as an obvious way of producing known effects using known processes; since one of ordinary skill in the art would consider using extremely old and well-known techniques, demonstrated in Dixon et al. (659)’s combined application of thermal energy pulses & polarizing bias voltages’ electrical fields, for reorientation of piezoelectric materials (i.e. dipoles therein), for reorienting an entire thickness, rather than only partial thicknesses, to clearly have been an obvious variation on very old and well-known techniques, especially considering the col. 11, lines 13-27 teachings that the polarization technique advantageously provides reproducibility, controlled precision & stability.
	Particularly, Dixon et al. (659), when discussing transducers where the film or piezoelectric element that is the effective equivalent of the present target material, is polarized through the entire thickness, in the processing as described with respect to figure 1 in col. 5, lines 37-51 indicate that for providing a completely polarized thickness in a given direction was accomplished by well-known techniques of applying a strong electric field of a given plurality & heating the element below its Curie temperature, but without requiring use of the pulsed heat source & measurement techniques to control the depth of polarization (or depolarization when there is no electric field).  Also, with respect to the processing discussion for creating the transducer of figure 9, set forth on col. 6, line 62-col. 7, line 21, Dixon et al. (659) in teaching that “60 may be initially completely polarized in a given direction to a depth of dimension p”, where that dimension is complete thickness of the piezoelectric layer (e.g. PZT), is silent with respect to how the full depth is completely polarized.  Then discussion with respect to figure 3 or 4 or 7 that show completely polarized thicknesses, as set forth in col. 8, lines 21-col. 10, line 57, are do not specify the particular means in the cols. 8-10 teachings for achieving complete polarization through the entire thickness of the element).  Hence, Dixon et al. (659) provides no explicit teaching of using the technique of employing pulsed heat sources in combination with an electric field, which technique was only a possible option encompassed by previously applying limitations of 7/30/2020; which option differs from the teachings of Dixon et al. (659), by not requiring to employ Dixon et al. (659)’s technique when producing an entirely polarized thickness of piezoelectric element.  However, as the teachings very clearly show one of ordinary skill in the art how to control the depth of polarization to any depth & include showing how to recognize by measurement that the entire thickness is polarized; it would’ve been the epiphany of obviousness to employ Dixon et al. (659)’s  taught technique for polarizing the entire thickness, rather than just partial thicknesses, as it would’ve been expected to be entirely effective; where one may have been motivated by not requiring to have 2 separate apparatus for providing the completely polarized these piezoelectric layer & for performing the subsequent partial polarizations to defined depths, dependent on particular apparatus structure being made; especially considering the measurement techniques taught, are completely enabling for determining when complete polarization is achieved, for any depth including the entire thickness.  Employing a known technique to produce a known results, with every expectation of such results being effectively achieved, does not provide unexpected results; but reasonably would have been an obvious option to one of ordinary skill in the art; where whether the technique would be performed or not, would reasonably have been partly dependent on the efficiency in the particular processing setting.  Also note that when performing the obvious action of polarizing the entire thickness of piezoelectric element as discussed above, and using the taught monitoring technique to determine when completion of the polarization = reorientation of the dipoles in the piezoelectric material thereof, the above discussed AC signal reasonably indicated to be employed during the monitoring, would have been spanning the entire thickness also, and in that monitoring is “facilitating” the effect of polarizing the entire thickness, since it is aiding in or making it easier to tell when the action is complete, 
	Also note with respect to whether or not a piezoelectric substrate, such as PZT, had been previously sintered, crystallize or annealed before poling treatment, would have depended on the particular production process, also with whether it was first heated = annealed, in order to provide the unpolarized element or completely depolarized element, as may be employed (e.g. col. 6, lines 2-15) before starting polarization processing.  Therefore, such heat treatment to produce a desired structure without the electric field present, equivalent to annealing, etc.; would also have been considered by one of ordinary skill in the art to have been an obvious option depending microstructure of the starting material layer & properties desired in the processing design & sequence to be performed.
To reiterate, given the above teachings of Dixon et al. (659), that enable control of depth of polarization to any depth in a polarizable (e.g. piezoelectric or PZT) substrate, including means of measuring whether the entire thickness of such a polarizable or piezoelectric substrate is polarized or poled, it would’ve been obvious to one of ordinary skill in the art to polarize substrates as taught to any depth including the entire depth or thickness of the piezoelectric substrate, with the reasonable expectation of providing an effectively poled piezoelectric substrate, including having the advantages provided by the thermal pulses significantly reducing the high percentage of element fractured due to thermal stress resulting from prior art techniques.
	With respect to the previous requirement of “a first energy pulse of the repeated pulsed energy being sufficient to increase the temperature of the target above the Curie temperature followed by cooling of the temperature of the target film to a temperature below the Curie temperature before the next energy pulse”; while Dixon et al. (659) is silent with respect to the amount of cooling that occurs between each pulsed heat source application; the teachings are clear on employing the pulsed heat source to raise the temperature above the Curie temperature, where the teaching of “the element is heated above or close to the element’s Curie temperature”, would have reasonably indicated to one of ordinary skill in the art that when following the teaching of heating above the Curie temperature, this range which includes “close strongly implied by the identification of the temperature being close to the Curie temperature whether above or below.  Thus, given the teachings of controlling the parameters of pulse duration, pulse energy & time between pulses, with exemplary pulse durations being 2-3 µs with one minute between each of 10 pulses; one of ordinary skill in the art would reasonably expect that the temperature cools to below the Curie temperature at least during the one minute between pulses.  Alternatively, given the taught optimization of all these parameters in order to optimize polarization depth, phase, area etc., with accurate control; the variations in parameter in order to achieve control for different polarization patternings or configurations, would further reasonably have been expected to encompass the claimed heating to above Curie temperature followed by cooling to below the Curie temperature between pulses, in order to accomplish differing polarization configurations, as well as to control overall heating of the piezoelectric element (i.e. so as to avoid overheating), since precise control thereof is required for the desired reproducibility, & resultant stability of the products taught to be produced in the process.

10.		It is noted that the previously applied rejection of “Claim(s) 1-4, 10 & 13 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Paz De Araujo et al. (5,444,290)” appears to be overcome by the 12/10/2020 amendment, since it appears that none of the processing in this reference is applied to an initially oriented film, but instead only causes reorientation during processing; thus this limitation, that is also new matter as discussed above has removed the applicability of these teachings as previously applied in section 10 of the action mailed 9/24/2020.

11.		New art of interest to the state-of-the-art includes: Erbil et al. ((2011/0316385 A1) = (PN 8344585 B2): claims 25-41 & 47-51, esp. 33, 34, 38, 40) provide teachings relevant to cyclic application of heat & electric fields in various combinations, including what may be considered pulsed application of energy, i.e. thermal energy supplied the convection, conduction or radiation or combinations thereof, which include both poling with and without presence of the electric field, also with Schroder (4,185,322), Zipfel, Jr. (4,407,054) & Fatuzzo et al. (3,229,261), all having processing teachings using combinations of fields (electrical or magnetic) with various different pulsed energy sources.
	Old art of interest to the state-of-the-art previously cited included: Li et al. ((10,730,226 B2): not prior art) has teachings of poling pyroelectric polymers that may be PVDF via pulsed infrared laser in combination with currents generated between top and bottom electrodes, i.e. an electric field, that are related to those in the above applied Ogden et al. (754); McMillan et al. (5,138,520): abstract; col. 3, line 4-col. 4, line 68, esp. col. 4, line 26-30) teach various means of supplying energy including pulsed energy, where pulsed energy may be from halogen lamps, arc lamps &/or microwave sources &/or resistive heaters.
12.		Applicant's arguments filed 12/10/2020 & discussed above, have been fully considered but they are not persuasive patentability the claims as amended.
13.		Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marianne L. Padgett whose telephone number is (571)272-1425.  The examiner can normally be reached on M-F from about 9:00 a.m. to 5:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dah-Wei Yuan, can be reached at (571) 272-1295.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MARIANNE L PADGETT/Primary Examiner, Art Unit 1717                                                                                                                                                                                                        

MLP/dictation software
2/10-13/2021